Citation Nr: 0110195	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  98-12 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability on a secondary basis.

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 20 percent disabling.

3.  Entitlement to a compensable evaluation for contact 
dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to December 
1991.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The issues of entitlement to an increased evaluation for 
right ankle sprain and entitlement to a compensable rating 
for shin splints had been included in the veteran's appeal 
but were withdrawn at the October 2000 hearing before the 
undersigned.


REMAND

During the pendency of the veteran's appeal but after the 
veteran's claims were most recently considered by the RO, the 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) was signed into law.  This 
liberalizing legislation is applicable to the veteran's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

A January 2000 report by Carolyn Weisberg, MD, indicates that 
the veteran has a chronic pain syndrome and notes that the 
veteran's current stressor, back pain, was associated with 
her mental health.  In March 2000, the veteran was provided a 
VA psychiatric examination.  The Axis I diagnoses were 
depression, not otherwise specified, and anxiety state, 
unspecified.  The examiner recommended that psychological 
testing be administered to distinguish the manifestations of 
the veteran's depressive illness from aspects of her 
character.  The examiner failed to provide an opinion 
concerning the etiology of the veteran's depressive disorder 
or her anxiety disorder.  

In March 2000, the veteran underwent psychological testing by 
VA.  The examiner stated that the veteran's over endorsement 
of symptoms rendered the test useless in terms of the 
validity of its clinical scales and that he was unable to 
provide the information sought by the VA examiner who 
performed the March 2000 psychiatric examination of the 
veteran.  No opinion concerning the etiology of the veteran's 
psychiatric disability was provided.

The Board further notes that recent medical evidence from L. 
J. Clanton, M.D., dated in July 2000, indicates a possible 
increase in the severity of the veteran's service-connected 
lumbosacral strain, although it is unclear from this evidence 
how much of the functional impairment of the veteran's low 
back is due to her service-connected lumbosacral strain.  
Also, Dr. Clanton indicated in July 2000 that the veteran was 
to return in one week for follow-up treatment, but no 
subsequent records from Dr. Clanton are on file.  
Additionally, the medical evidence on file does not include 
an adequate assessment of functional impairment of the 
veteran's low back disability, to include during flare-ups, 
as required by DeLuca v. Brown, 8 Vet.App. 202 (1995).  

The Board also notes that a VA evaluation of the veteran's 
service-connected contact dermatitis has not been conducted 
in several years.

Based on the above, the Board finds that additional 
development is required in this case.  Accordingly, the case 
is REMANDED to the RO for the following actions:

1.  The appellant should be 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, including VA, who may 
possess additional records pertinent 
to any pending claim.  After 
obtaining any necessary 
authorization from the veteran, the 
RO should attempt to obtain, and 
associate with the file, all records 
noted by the veteran that are not 
currently on file, to include those 
of Dr. Clanton.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and her 
representative of this and request 
them to provide copies of the 
outstanding medical records.

3.  Thereafter, the RO should 
arrange for a VA examination of the 
veteran by a psychiatrist to 
determine the etiology of any 
current psychiatric disability.  The 
claims folder, including a copy of 
this REMAND, must be made available 
to the examiner for study, and the 
examination report must reflect that 
the claims folder was reviewed.  Any 
necessary tests or studies should be 
conducted, and all findings should 
be reported in detail.  After review 
of all of the material in the claims 
file, the examiner should provide an 
opinion as to whether it is at least 
as likely as not that the veteran's 
psychiatric disability was caused or 
chronically worsened by service-
connected disability.  The rationale 
for the opinion must also be 
provided.

4.  The RO also should arrange for a 
VA examination of the veteran by a 
physician with appropriate expertise 
to determine the current severity of 
her service-connected lumbosacral 
strain.  The claims folder, 
including a copy of this REMAND, 
must be made available to and 
reviewed by the examiner.  Any 
necessary tests or studies should be 
conducted, and all findings should 
be reported in detail.  The examiner 
should describe all symptomatology 
due to the veteran's service-
connected low back disability, and 
should distinguish the 
manifestations of the service-
connected low back disability from 
those of any nonservice-connected 
back disability.  In reporting the 
results of range of motion testing, 
the examiner should identify any 
objective evidence of pain and the 
specific excursion(s) of motion, if 
any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain.  
Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  The examiner should also 
express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups (if 
the veteran describes flare-ups), 
and, to the extent possible, provide 
an assessment of the functional 
impairment on repeated use or during 
flare-ups.  The examiner should 
provide an opinion on the impact of 
the service-connected disabilities 
on the veteran's ability to work.  
The rationale for each opinion 
expressed should also be provided.

5.  The RO should also arrange for a 
VA examination of the veteran by a 
physician with appropriate expertise 
to determine the current severity of 
her service-connected contact 
dermatitis.  The claims folder, 
including a copy of this REMAND, 
must be made available to and 
reviewed by the examiner.  Any 
necessary tests or studies should be 
conducted, and all findings should 
be reported in detail.

6.  Then, the RO should review the 
claims file and ensure that all 
requested development, including the 
medical examinations and requested 
opinions, have been conducted and 
completed in full.  Thereafter, the 
RO should undertake any other action 
required to comply with the notice 
and duty to assist provisions of the 
VCAA.

7.  The RO should then readjudicate 
the issues on appeal.  If the 
benefits sought on appeal are not 
granted to the veteran's 
satisfaction, she and her 
representative should be provided a 
supplemental statement of the case 
and afforded an appropriate 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


